DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17: the claim recites “the first cobalt containing plug” which lacks antecedent basis in the claim. Therefore, the scope of the claim cannot be determined due to the undefined claim term the first cobalt plug and the claim is rendered indefinite. For examination purposes, the first cobalt plug is the same scope as a conductive feature. 
Claims 18-20 are rejected under the same grounds due to their dependency on indefinite base claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 9-10, 12-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-13, 16 of U.S. Patent No. 10651292. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/disclose the subject matter of the pending claims.
Regarding pending claim 1: Patent claim 5 (reference also to base patent claims 1-4 which 5 depends on) a semiconductor device, comprising: a conductive feature (conductive feature, see patent claim 4) over a substrate (substrate disclosed in base patent claim 1); a ruthenium-containing feature disposed over the conductive feature (see patent claim 4); a first barrier layer disposed over the conductive feature and over sidewalls of the ruthenium-containing feature (patent claim 5 discloses third barrier over sidewalls of the ruthenium feature, base patent claim 4 discloses ruthenium is over the conductive feature); a second barrier layer (see first barrier layer in patent claim 5) disposed over sidewalls of the first barrier layer; and a third barrier layer (see second barrier layer in patent claim 5) disposed over sidewalls of the second barrier layer, 
Patent claims 1-5 disclose the further subject matter of dependent claims 2-3
Regarding pending claim 9. Patent claim 5 the semiconductor device of claim 1, further comprising: a contact etch stop layer disposed over the sidewalls of the ruthenium-containing feature (patent claim 3 discloses contact etch stop layer is over sidewalls of second barrier, patent claim 5 discloses third barrier is over sidewalls of the ruthenium feature and first and second barriers are disposed on sidewalls of the third barrier thus contact etch stop layer is over sidewalls of the ruthenium via the third barrier layer).
Regarding pending claim 10: Patent claim 5 discloses the semiconductor device of claim 9, wherein the conductive feature is at least partially embedded in the contact etch stop layer (base patent claim 4 discloses the conductive feature is embedded in the contact etch stop layer).
Regarding pending claim 12: patent claim 13 (in combination with base claim 12) discloses the claimed subject matter such as a semiconductor device, comprising: a first cobalt-containing plug disposed over a substrate (see base patent claim 12); a second cobalt-containing plug disposed over the first cobalt-containing plug (see patent claim 12); a first barrier layer (see patent claim 12) containing titanium or tantalum (patent claim 13 discloses first barrier includes titanium nitride) over sidewalls of the second cobalt-containing plug; a second barrier layer containing silicon (patent claim 13 
Patent claim 13 and base claim 12 disclose the further subject matter of pending dependent claims 13-14 substantially verbatim. 
Regarding pending claim 17: Patent claim 16 discloses a method, comprising:
providing a structure having a substrate, one or more first dielectric layers over the substrate, a conductive feature (first cobalt plug) embedded in the one or more first dielectric layers, and one or more second dielectric layers over the one or more first dielectric layers and the conductive feature; etching a via hole into the one or more second dielectric layers to expose the first cobalt-containing plug; depositing a first barrier layer containing silicon (silicon nitride) into the via hole; depositing a second barrier layer containing titanium (titanium nitride) or tantalum (tantalum nitride) into the via hole and over the first barrier layer; etching the first and second barrier layers in the via hole to expose the conductive feature (first cobalt plug); and selectively growing cobalt over the conductive feature (cobalt is grown over the conductive cap, conductive cap is over the first cobalt plug (conductive feature)).
Patent claim 16 discloses the further subject matter of pending dependent claims 18-19 substantially verbatim.

Allowable Subject Matter
Claims 4-8, 11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4. Patent claim 5 discloses the semiconductor device of claim 1, but is silent with respect to wherein the conductive feature includes titanium nitride.
Regarding claim 5. Patent claim 5 discloses the semiconductor device of claim 1, but is silent with respect to wherein the first barrier layer is in physical contact with the conductive feature.
Regarding claim 6. Patent claim 5 discloses the semiconductor device of claim 1, but is silent with respect to wherein the first barrier layer interposes the conductive feature and the ruthenium-containing feature and separates the conductive feature from physically contacting the ruthenium-containing feature.
Regarding claim 7. Patent claim 5 discloses the semiconductor device of claim 1, but is silent with respect to wherein the third barrier layer interposes the conductive feature and the second barrier layer and separates the conductive feature from physically contacting the second barrier layer.
Regarding claim 8. Patent claim 5 discloses the semiconductor device of claim 1, but is silent with respect to wherein the third barrier layer is in physical contact with the first barrier layer.
Regarding claim 11. Patent claim 5 discloses the semiconductor device of claim 1, but is silent with respect to wherein the second barrier layer and the third barrier layer have about a same thickness.

Regarding claim 16. Patent claim 13 discloses the semiconductor device of claim 12, but is silent with respect to further comprising: a contact etch stop layer disposed over a lower portion of sidewalls of the second barrier layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829